Case 5:19-cr-00680-LHK Document1 Filed 12/12/19 55 1 of 8 0

(A 13 006

UNITED STATES DISTRICT COURT, \ (HK
NORTHERN DISTRICT OF CALAPORNT Se
Con, <n © SVK

fo

SAN JOSE DIVISION ““&2%

THE UNITED STATES OF AMERICA =

vs
RENE DELACRUZ

 

COUNT 1:

INDICTMENT

18 U.S.C. § 1708 — Possession of Stolen Mail

COUNTS 2&3: 18 U.S.C. § 1704 — Possession of Postal Service Key

COUNT 4:

A true bill.

18 U.S.C. 1704 — Possession of Counterfeit Postal
Service Key

Foreperson

‘el

Filed in open court this __|A__ day of December A.D. 201 7_

Dijin NM gh:

United States Magistrate Judge

 

Bail. $ No bat l arrest exnrronk
10
11
12
13
14
15
16
17
18
19
20
21
me
23
24
25
26
27
28

Case 5:19-cr-O0680-LHK Document 1 Filed 12/12/19 Page 2 of 6

DAVID L. ANDERSON (CABN 149604)
United States Attorney

 

dee po
“Ono Se, e “py
Hy ais Vy
LSIGP OO,
%¢ age
%
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

UNITED STATES OF AMERICA, (bie oS 0G 0 6 & 0

LHK|

Plaintiff, ) VIOLATIONS:
) 18 U.S.C. § 1708 — Possession of Stolen Mail;
Vv. ) 18 U.S.C. § 1704 — Possession of Postal Service Key;

/ USC. § 1704 — Possession of Counterfeit Postal
RENE DELACRUZ, ) Services Key

)

Defendant. ) SVK
SAN JOSE VENUE
)
INDICTMENT

The Grand Jury charges:
COUNT ONE: (18 U.S.C. § 1708 — Possession of Stolen Mail Matter)

 

 

On or about August 22, 2019, in the Northern District of California, the defendant,
RENE DELACRUZ,

unlawfully had in his possession mail which had been stolen, taken, embezzled, and abstracted from the
mail, a letter box, or a mail receptacle, knowing said mail to have been stolen, taken, embezzled, and
abstracted, in violation of Title 18, United States Code, Section 1708.
Ht
Hl
Mt

 

INDICTMENT
aa

oO CO ~S BD WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cr-O0680-LHK Document 1 Filed 12/12/19 Page 3 of 6

COUNT TWO: (18 U.S.C. § 1704 — Possession of Postal Service Key)
On or about August 22, 2019, in the Northern District of California, the defendant,
RENE DELACRUZ,
did knowingly have in his possession a key suited to any lock, lock drawer, and other authorized
receptacle for the deposit or delivery of mail matter, to wit: a Postal Service “Arrow” Key bearing serial
number 10656 (180001360464) with the intent to improperly use said key, in violation of Title 18,
United States Code, Section 1704.

COUNT THREE: (18 U.S.C. § 1704 — Possession of Postal Service Key)

On or about August 22, 2019, in the Northern District of California, the defendant,
RENE DELACRUZ,
did knowingly have in his possession a key suited to any lock, lock drawer, and other authorized
receptacle for the deposit or delivery of mail matter, to wit: a Postal Service Medeco Modified Arrow
“MAL” Key bearing serial number 12000 (180001360464) with the intent to improperly use said key, in

violation of Title 18, United States Code, Section 1704.

COUNT FOUR: (18 U.S.C. § 1704 — Possession of Counterfeit Postal Service Key)

On or about August 22, 2019, in. the Northern District of California, the defendant,
RENE DELACRUZ,
did knowingly have in his possession a counterfeit key suited to any lock, lock drawer, and other
Mf
Hl
Hl
Ml
Hl
Hf
Hf
Mf

INDICTMENT 2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cr-O0680-LHK Document1 Filed 12/12/19 Page 4 of 6

authorized receptacle for the deposit or delivery of mail matter with the intent to improperly use said

key, in violation of Title 18, United States Code, Section 1704.

DATED: December \Z., 2019 A TRUE BILL.

 

 

DAVID L. ANDERSON
United States Attorney

CHINHAYI CONEMAN CADET
Assistant United States Attorney

ta

INDICTMENT

 
Case 5:19-cr-O0680-LHK Document1 Filed 12/12/19 Page 5 of 6

AO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: L] compcaint [] INFORMATION INDICTMENT
_] sUPERSEDING

 

-——— OFFENSE CHARGED

VIOLATIONS: [_] Petty

18 U.S.C. § 1708 - Possession of Stolen Mail; :

18 U.S.C. § 1704 - Possession of Postal Service Key; [_] Minor

18 U.S.C. § 1704 - Possession of Counterfeit Postal Service :

Key Oo Misde-

meanor
Felony

PENALTY: See attached. C

Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

 

 

DEFENDANT - U.S

UMBER

Oe o
5 i

  

 

 

 

Db Rene Delacruz
Seay
7 Oe" C,

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

USPIS - US Postal Inspector Anita Butler

 

io person is awaiting trial in another Federal or State Court,
give name of court

 

this person/proceeding is transferred from another district
L] per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
0 charges previously dismissed

which were dismissed on motion SHOW

of: DOCKET NO.
| U.S. ATTORNEY L] DEFENSE \

this prosecution relates to a
[_] pending case involving this same

defendant MAGISTRATE

\ CASE NO.
Name and Office of Person

Furnishing Information on this form David L. Anderson

[x] U.S. Attorney [] Other U.S. Agency

prior proceedings or appearance(s)
[_] before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

Name of Assistant U.S.

Attorney (if assigned) AUSA Chinhayi Cadet

 

 

PROCESS:
[] SUMMONS [] NO PROCESS* [x] WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

 

19 counr yy
0,

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [X] If not detained give date any prior
summons was served on above charges [>

2) [[] Is a Fugitive

3) | Is on Bail or Release from (show District)

 

IS IN CUSTODY
4) [_] On this charge

5) [-] On another conviction

} [_] Federal ["] State

6) [-] Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution

If "Yes"
\ give date

 

Has detainer L_] Yes

been filed? OC No filed
DATE OF > Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

ADDITIONAL INFORMATION OR COMMENTS

[] This report amends AO 257 previously submitted

 

Bail Amount: No bail.

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 
Case 5:19-cr-O0680-LHK Document1 Filed 12/12/19

United States v. Rene Delacruz
PENALTY SHEET ATTACMENT

Penalties for Count One (18 U.S.C. § 1708):
Maximum 5 years in prison

Maximum $250,000 fine

Maximum 3 years of supervised release
Mandatory $100 special assessment

Penalties for Counts Two through Four (18 U.S.C. § 1704):
Maximum 10 years in prison

Maximum $250,000 fine

Maximum 3 years of supervised release

Mandatory $100 special assessment per count

Page 6 of 6
